01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR20-175 JCC
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   JASON WILLIAM SCOTT,                 )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offenses charged:

15      1. Felon in Possession of a Firearm

16      2. Possession of Heroin with Intent to Distribute

17      3. Possession of a Firearm in Furtherance of a Drug Trafficking Offense

18 Date of Detention Hearing: May 17, 2021.

19          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

20 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

21 that no condition or combination of conditions which defendant can meet will reasonably assure

22 the appearance of defendant as required and the safety of other persons and the community.



     DETENTION ORDER
     PAGE -1
01          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02          1.      Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

05          2.      Defendant’s lengthy criminal record includes previous drug-related charges,

06 with significant sentences imposed. Defendant’s criminal history also reflects failures to

07 appear with warrant activity, as well as three convictions for failure to register as a sex offender.

08 Defendant has been under supervision of the Washington State Department of Corrections for

09 the majority of the past twenty years, but has continued to commit new crimes and supervision

10 violations. He was not interviewed by Pretrial Services, so his background information is

11 unknown or unverified. He does not contest detention.

12          3.      Taken as a whole, the record does not effectively rebut the presumption that no

13 condition or combination of conditions will reasonably assure the appearance of the defendant

14 as required and the safety of the community.

15 It is therefore ORDERED:

16      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

17          General for confinement in a correction facility separate, to the extent practicable, from

18          persons awaiting or serving sentences or being held in custody pending appeal;

19      2. Defendant shall be afforded reasonable opportunity for private consultation with

20          counsel;

21      3. On order of the United States or on request of an attorney for the Government, the person

22          in charge of the corrections facility in which defendant is confined shall deliver the



     DETENTION ORDER
     PAGE -2
01        defendant to a United States Marshal for the purpose of an appearance in connection

02        with a court proceeding; and

03     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

04        for the defendant, to the United States Marshal, and to the United State Pretrial Services

05        Officer.

06        DATED this 18th Day of May, 2021.

07

08
                                                        A
                                                        S. KATE VAUGHAN
09                                                      United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
